On Motion for Rehearing
In the last paragraph of our opinion there is a clause beginning:
“ * * * and testimony was tendered to the effect that a pen 30' by 30' with loading chute would cost approximately $850.00, * *
The sum of $850.00 is a typographical error and should have been $82.50. Accordingly, the clause is corrected and hereafter it shall read:
“ * * * and testimony was tendered to the effect that a pen 30' by 30' with loading chute would cost approximately $82.50, * * *.”
Since this cause was tried without the aid of a jury it was the duty of the Trial Judge to pass upon the credibility of the witnesses and weight to be given to their testimony, and he could reject the testimony of any witness in whole or in part if he saw fit to do so. See Hood v. Texas Indemnity Ins. Co., 146 Tex. 522, 209 S.W.2d 345 (Sp.Ct.), points (1-3).
In this cause the State condemned for highway purposes 9.734 acres out of two tracts totaling 75 acres, and the Trial Judge, after hearing the testimony of the witnesses, found that the reasonable cash market value of the ^th undivided interest owned by appellees exclusive of the 9.734 acres actually taken, immediately before the taking was $10,877.65; and further found that the reasonable cash market value of the )4th undivided interest in question exclusive of the 9.734 acres actually taken, immediately after the taking was $9,329.65. The Court further found that appellees were entitled to recover $3,170.35 less the sum of $3,048.00 formerly deposited into the registry of the Court, leaving a balance due and owing appellees of $122.35, and entered judgment accordingly.
We have again carefully reviewed, the entire statement of facts, and we are of the view that the evidence here tendered is *339ample to support the judgment entered by the trial court and that such judgment is not against the great weight and preponderance of the evidence under the doctrine announced in Re King’s Estate, 150 Tex. 622, 244 S.W.2d 660 (Sp.Ct.).
Being of the foregoing view appellant’s motion for rehearing is overruled; also because of the views heretofore expressed, and because appellant’s have had an opportunity to present fully their views in oral argument, and having carefully considered appellant’s motion for rehearing, and having reviewed the statements of facts, we are of the view that further oral argument would be unnecessary and, accordingly, appellant’s motion to present oral argument on motion for rehearing is denied.